IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Alexandria Division

ANTHONY RICKETTS, )
)
Plaintiff, )
)
v. ) Civil Action No. 1:20-cv-01541 (RDA/TCB)
)
KSJ & ASSOCIATES, INC., )
)
)
Defendant. )
Order

A Fed. R. Civ. P. 16(b) PRETRIAL CONFERENCE will be held on Wednesday, March
17, 2021 at 11:00 a.m. before Magistrate Judge Buchanan. The parties shall confer prior to this
conference to consider the claims, defenses, possibilities of a prompt settlement or resolution of
the case, trial before the magistrate judge, to arrange for the disclosures required by Rule 26(a)(1),
and develop a discovery plan that will complete discovery by Friday, July 9, 2021. A party may
not exceed five (5) non-party, non-expert witness depositions nor serve on any other party more
than thirty (30) interrogatories, including parts and subparts, without leave of court. Proposed
discovery plans must be filed by the Wednesday one week before the Rule 16(b) pretrial
conference.

 

The FINAL PRETRIAL CONFERENCE will be held on Thursday, July 15,2021 at 10:00

The parties must electronically file on or before the final pretrial conference the Rule
26(a)(3) disclosures and a list of the exhibits to be used at trial, a list of the witnesses to be called
at trial and a written stipulation of uncontested facts. The exhibits themselves or a copy should be
exchanged with opposing counsel before the conference. Objections to exhibits must be filed
within 10 days after the conference; otherwise the exhibits shall stand admitted in evidence. The
original exhibits shall be delivered to the clerk as provided by Local Rule 79(A). Non-expert

witnesses and exhibits not so disclosed and listed will not be permitted at trial except for
impeachment or rebuttal, and no person may testify whose identity, being subject to disclosure or

timely requested in discovery, was not disclosed in time to be deposed or to permit the substance
of his knowledge and opinions to be ascertained. The trial of this case will be set for a day certain,

within 4-8 weeks of the final pretrial conference.

Discovery may begin upon receipt of this Order.
PERSONAL IDENTIFIERS MUST BE REDACTED FROM ALL PUBLICLY FILED
PLEADINGS AND EXHIBITS IN ACCORDANCE WITH LOCAL RULE 7(C).

Considering General Orders 2020-1 through -16, No. 2:20-mce-27, and the public health
situation, the Court also encourages parties to work together cooperatively. Additionally, if parties
are concerned about an upcoming deadline on the Court’s schedule, the Court will accommodate
requests for reasonable extensions. There is “good cause” to protect the health and safety of

counsel, witnesses, and court reporters. See Fed. R. Civ. 16(b)(4).
/s/ [| i

Rossie D. Alston, Jr.

Alexandria, Virginia United States District Judge
March 4, 2021
This order is being mailed or e-mailed to local counsel only.

It is SO ORDERED.
